Citation Nr: 0432771	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
April 1950.  

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision.  The 
veteran filed a notice of disagreement (NOD) in October 2002, 
and the RO issued a statement of the case (SOC) in January 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in January 2003.  

In August 2004, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  

The Board notes that the veteran submitted additional medical 
evidence to the RO for consideration in May 2004, prior to 
the veteran's above-noted videoconference hearing.  As the RO 
did not consider the medical evidence, readjudicate the issue 
on appeal and issue a supplemental statement of the case 
(SSOC), a remand would normally be warranted to have the RO 
cure this procedural defect.  See 38 C.F.R. § 19.31 (2004).  
However,  in view of the Board's favorable disposition of the 
claim for service connection for PTSD, as noted below a 
remand for the issuance of an SSOC is unnecessary.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) and Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (remands that only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  The veteran has been diagnosed with PTSD that appears to 
be related, at least in part, to what appears to be a 
primary, in-service stressful experience that is 
substantially corroborated by credible evidence.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for PTSD are met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons expressed in more detail below, and in view 
of the Board's favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification 
and development action needed to fairly adjudicate the claim 
on appeal has been accomplished.

II.  Factual Background

The veteran's service medical records  reflect no complaints 
of, or treatment for, any psychiatric disorder. 

A June 1984 letter from the Department of the Navy to the VA 
Records Processing Center, Records Location Unit, in St. 
Louis, Missouri, notes the following:

Navy data confirms that [the veteran] served 
aboard USS STACK (DD-406) during Operation 
CROSSROADS in 1946 and aboard USS PERKINS (DDR-
877) during Operation SANDSTONE in 1948.  

The letter also noted that the veteran served on two other 
ships during the operation periods, and that calculated dose 
estimates of the veteran's exposure were made, to include any 
exposure to radiation from contaminated lagoon water and 
light atmospheric radioactive fallout.  

In February 2002, the veteran filed a claim for service 
connection for PTSD.  

A May 2002 report of VA examination reflects the veteran's 
report of three stressors, which were claimed as causing his 
PTSD.  The veteran reported witnessing an explosion on a ship 
which killed three sailors, witnessing the apparent death of 
a sailor who fell between two ships and was crushed, and 
witnessing the psychological break down of a sailor requiring 
that sailor be placed in a straightjacket.  The examiner's 
diagnosis was PTSD, chronic.  

A subsequent October 2002 VA Mental Health clinic evaluation 
reflects a diagnosis of PTSD.  

A March 2004 psychological evaluation of the veteran by Colin 
C. Doyle, Ph.D., reflects the veteran's report regarding his 
participation in atomic bomb testing and witnessing an 
explosion on another ship, which killed a sailor and wound 
several others.  Dr. Doyle noted that the veteran had 
experienced, witnessed, or been confronted with events that 
involved actual or threatened death, or serious injury, or a 
threat to the physical integrity of self or others.  Dr. 
Doyle noted that the veteran had a  long history of 
responding with intense fear of severe bodily disease, as 
well as helplessness.  The physician noted that the veteran 
was obsessively concerned about the health effects of 
exposure to the atomic tests, and that this had affected him 
since the time of the events, and that the condition had 
worsened as the veteran became older.  Dr. Doyle's diagnoses 
include PTSD, chronic and severe, directly related to the 
veteran's exposure to multiple atomic tests, and other 
trauma.  

An April 2004 clinic note by the veteran's treating VA 
psychiatrist notes that Dr. Doyle's March 2004 evaluation had 
been reviewed.  The psychiatrist noted that the veteran was 
on medication but had never attended any offered 
psychotherapy such as a PTSD group.  The psychiatrist 
confirmed that the veteran met the full diagnostic criteria 
for PTSD and agreed with Dr. Doyle's assessment that the 
veteran had a long history of responding with intense fear of 
severe bodily disease and helplessness, that he was 
obsessively concerned about the side effects of exposure to 
atomic tests, and that this had affected the veteran since 
the time of the event.  

During the February 2004 hearing, the veteran testified 
regarding his various stressors.  In particular, the veteran 
testified that he had always been scared of radiation.  

III.  Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires  a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  A relatively 
recent amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 67 Fed. Reg. 10330-10332 (March 7, 2002); 
38 C.F.R. § 3.304(f)(3).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).  

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

In this case, the veteran alleges that he has PTSD not as a 
result of combat, but as a result of other non-combat related 
traumatic experiences in service.  These experiences are 
witnessing the deaths of fellow sailors as a result of a 
shipboard explosion and the apparent accidental crushing 
death of a sailor who fell overboard between two ships, as 
well as the veteran's experiences participating in atomic 
test explosions during Operation Crossroads and Operation 
Sandstone.  Under these circumstances, the veteran's 
testimony alone cannot constitute conclusive evidence of the 
occurrence of an in-service stressor; rather, corroborating 
evidence is needed.  

Carefully considering the evidence of record, the Board finds 
that, here, the record does contain at least partial, 
independent corroboration of some in-service activities the 
veteran has reported-particularly, his participation in the 
atomic test explosions in the Pacific Ocean.  Department of 
the Navy documents reflect the veteran's participation aboard 
various United States Navy ships during Operation Crossroads 
and Operation Sandstone.  While there is no evidence that 
actually verifies that the veteran was in constant fear of 
radiation exposure from an atomic explosion, such is highly 
plausible, given the fact that the veteran served aboard 
ships that were in the vicinity of the blast area or came in 
direct contact with contaminated water or atmospheric 
radiation fallout.  As such, the Board finds that this 
evidence substantially corroborates the occurrence of this 
stressor.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that corroboration of every detail of a stressor is not 
required).  Given the foregoing, and affording the veteran 
the benefit of the doubt (see 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102), the Board finds that this element of the 
claim-credible supporting evidence of a claimed in-service 
stressor-is established.  

The remaining question for the Board's consideration is 
whether the third criterion for a grant of service connection 
for PTSD-a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor-
is met.  The Board points out that, in diagnosing the veteran 
with PTSD in March 2004, Dr. Doyle specifically noted that 
the diagnosis was directly related, inter alia, to the 
veteran's exposure to the atomic bomb testing, and that the 
veteran manifested an intense fear of severe bodily disease 
as a result of exposure to radiation-which, as indicated 
above, the Board has found is substantially corroborated by 
the record.  

While all the of stressors reported during Dr. Doyle's 
evaluation, or, for that matter, the May 2002 VA examination, 
have not been corroborated-to include the veteran's 
assertion that he witnessed a shipboard explosion that killed 
a number of sailors-the Board notes that the corroborated 
stressor associated with his participation in Operations 
Crossroads and Sandstone appear to be primary in-service 
stressful experiences.  This finding is supported by the 
subsequent April 2004 medical opinion offered by the 
veteran's treating VA psychiatrist, who corroborates Dr. 
Doyle's conclusion and diagnosis.  On these facts, and in 
light of the nature of the corroborated stressor, the Board 
finds that the overall evidence-to include the veteran's 
testimony and assertions-at least suggests that this 
stressor, alone, may be sufficient to support a diagnosis of 
PTSD.  This is particularly so in light of the shift, from 
the 3rd to the 4th edition of the DSM, from an objective to a 
more subjective standard in the diagnostic criteria for 
PTSD-particularly, in evaluating whether a reported stressor 
is sufficient to support a diagnosis of PTSD.  See Cohen, 10 
Vet. App. at 139-142.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Considering the evidence of record in light of the above 
criteria, and resolving reasonable doubt in the veteran's 
favor on the questions of whether there is credible evidence 
establishing the occurrence of an in-service stressor, and 
the medical relationship between PTSD and the corroborated 
stressor, the Board finds that the three elements for 
establishing service connection for PTSD have been 
satisfied-i.e., a current diagnosis of the disorder; a link, 
established by medical evidence, between the current 
symptomatology and the in-service stressor; and credible 
evidence that the claimed stressor occurred.   See 38 C.F.R. 
§ 3.304(f).  Accordingly, service connection for PTSD is 
warranted.  


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



